Citation Nr: 1003101	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  08-12 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a chronic upper 
respiratory disorder to include bronchitis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The appellant had service in the Army Reserve from December 
1984 to December 1992, which included a period of active duty 
for training from July 31, 1985 to November 19, 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
September 2006 rating determination by the above Regional 
Office (RO).  


FINDINGS OF FACT

1.  An acquired psychiatric disorder, other than PTSD, is not 
shown to have developed as a result of an established event, 
injury, or disease during a period of active duty or active 
duty training, nor as a result of an injury during a period 
of inactive duty training.

2.  The appellant's in-service bout with vasomotor rhinitis 
was acute and transitory and a continuing disability was not 
then present.  A chronic upper respiratory disorder including 
bronchitis is not shown to have developed as a result of an 
established event, injury, or disease during a period of 
active duty or active duty training, nor as a result of an 
injury during inactive duty training.




CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, other than PTSD, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 101(24), 106, 1101, 1110, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2009).

2.  A chronic upper respiratory disorder to include 
bronchitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Statutes and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can be granted for certain diseases, 
including psychoses, if manifest to a degree of 10 percent or 
more within one year of separation from active service.  Such 
diseases shall be presumed to have been incurred in service 
even though there is no evidence of disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Regarding the appellant's Reserve service, a veteran is a 
person who served in the active military, naval, or air 
service and who was discharged or released under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes active duty; any period of active duty training 
(ADT) during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in the 
line of duty; and any period of inactive duty training (IDT) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty; or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  In other words, 
service connection is available for injuries and/or diseases 
incurred during active duty or ADT, but only for injuries 
sustained on IDT.  see McManaway v. West, 13 Vet. App. 60, 67 
(1999) (quoting Brooks v. Brown, 5 Vet. App. 484, 485 (1993) 
(discussing 38 U.S.C. §§ 101(24), 1131) (stating that the law 
"permits service connection for persons on inactive duty 
[training] only for injuries, not diseases, incurred or 
aggravated in line of duty").  

ADT includes full-time duty performed by Reserve or National 
Guard members for training purposes.  38 U.S.C.A. § 101(22); 
38 C.F.R. § 3.6(c).  IDT is generally duty (other than full-
time duty) performed by Reserve or National Guard members.  
38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Annual training 
is an example of ADT, while weekend drills are IDT.  See 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


Factual Background and Analysis

The appellant contends that her current psychiatric disorder, 
variously diagnosed as major depressive disorder, mood 
disorder and personality disorder, was caused or aggravated 
by her experiences during a period of ADT in the Reserves.  
She also contends that she developed a chronic upper 
respiratory disorder which had its onset during ADT.  

Review of the record shows the appellant has not established 
a service connected disability, and has never served on 
active duty.  Service personnel records received in 2006, 
include a DD Form 214 which shows the appellant had Reserve 
service from December 1984 to December 1992, with a period of 
ADT from July 3, 1985, to November 19, 1985.  She did not 
have any additional periods of ADT after 1985.  Based on the 
foregoing, the appellant has not achieved "veteran" status 
for purposes of disability benefits.

In order for service connection to be granted in this case, 
the evidence must show either that chronic psychiatric and 
respiratory disorders were incurred or aggravated during the 
appellant's period of ADT in 1985.  


1.  Psychiatric disorder other than PTSD

STRs from the appellant's period of ADT, cited as evidence 
that the claimed disorder was first documented during 
service, includes a November 1984 pre-enlistment physical 
screening report.  At that time, she indicated that three 
years prior to service she talked with a 
psychiatrist/psychologist apparently as part of family 
counseling, but denied receiving counseling herself.  Also of 
record is a private treatment report dated in November 1984, 
which confirmed the appellant had been seen sporadically in 
1979, 1980 and 1981 in supportive therapy for adolescent 
adjustment reaction.  She was not on medication and was not 
under medical care.  At enlistment in December 1984, the 
appellant underwent a neuropsychiatric consultation.  It was 
again noted that she had previously been seen in conjunctive 
therapy with her mother, who was the primary patient.  

The remaining records show the appellant did not indicate any 
specific psychiatric symptoms during service, and none are 
documented.  

Likewise, no medical records immediately subsequent to 
service contain diagnoses of any pertinent psychiatric 
disorder.  Although the appellant has reported receiving 
treatment from several private physicians between 1986 to 
2005, those records are unavailable.  Thus, the claims folder 
is devoid of any treatment records or other medical documents 
pertaining to her claimed psychiatric disorder until June 
2006.  At that time, the appellant submitted a statement from 
a private physician, noting multiple medical problems 
including, insomnia, anxiety, and depression.  There is no 
evidence that the appellant was treated for or diagnosed with 
a psychiatric symptomatology prior to 2006.

The remaining VA outpatient treatment records dated between 
2007 and 2009, show the appellant received psychiatric 
treatment for symptoms variously diagnosed as depression, 
narcissistic personality disorder, mood disorder, and major 
depressive disorder.  However none of these treatment records 
establishes a nexus between any diagnosed disorder and 
military service.  

During the course of this appeal, the appellant had asserted 
that she was "misused" and "not helped" by the military 
throughout her eight years in the Reserves.  She was 
extremely angry that she spent these years doing 
administrative work and never advanced in rank.  She felt 
that she was singled out for harsh treatment and that her 
promotions were thwarted.  She stated that she was never 
informed about how to advance in the military and was treated 
disrespectfully.  She also reported that various sergeants 
and officers made sexual advances towards her or verbally 
harassed her, but she specifically denied any physical 
assault or rape.  The appellant reported that as a result of 
this treatment she began to struggle daily with frustration, 
anger and suspiciousness/distrust of people in general.  

The appellant's service personnel records, however, present a 
different picture.

There is no indication at any time that the appellant was 
barred from promotion.  In fact, the record shows the 
opposite is true in that she was able to achieve the rank of 
E-2.  These records also show the appellant repeatedly failed 
to attend scheduled reserve duty training, as required.  As 
the appellant's unexcused absences mounted, she was sent 
letters ordering her to comply with training and informing 
her that failure to comply with these orders would result in 
a reduction in grade.  

In February 1988, the appellant failed to pass the Army 
Physical Fitness Test (APFT) and in August 1988, was 
reassigned to a different Reserve unit for career 
development.  Subsequent records show she continued to fail 
to attend scheduled drills.  In November 1988, she was 
reduced in rank to E-1 because of unsatisfactory 
participation.  In January 1989, the appellant expressed a 
desire to start drilling again.  She acknowledged that she 
had " messed up" and wanted a fresh start.  (see DA Form 
4856-General Counseling Form).  However, in April 1989, the 
appellant was reassigned to another Reserve unit for 
unsatisfactory participation.  The service personnel records 
do not mention any mental health disorder as a cause for 
these absences, nor is there any indication of a mental or 
behavioral problem.  Therefore, the Board finds the 
appellant's statements that she was mistreated during ADT are 
not credible.

In this case, the Board is unable to attribute the post-
service development of any acquired psychiatric disorder to 
the appellant's ADT period.  While the evidence of record 
contains diagnostic impressions, sufficient to establish 
current psychiatric diagnoses, it does not show that any 
these of psychiatric disorders, first documented in 2006, 
were manifested prior to that date, and reflect no reference 
to them as being related to service.  The lack of any 
evidence of complaints or symptoms in the intervening years 
since active service must be considered as a factor, along 
with other factors concerning the appellant's health and 
medical treatment during and after military service.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 

To the extent that the appellant's psychiatric symptoms have 
been attributed to a personality disorder, service connection 
is not warranted since personality disorders are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c) (2009).  Consequently, there is no legal 
basis to grant service connection for this disorder.  Since 
the law, rather than the evidence, is dispositive on this 
issue, service connection is not warranted for the 
appellant's personality disorder.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


2.  Chronic upper respiratory disorder, to include bronchitis

At her pre-enlistment physical screening in November 1984, 
the appellant denied a history of asthma or respiratory 
problems.  However a month later, at her enlistment physical, 
she did indicate a history of throat trouble and chronic 
frequent colds.  She reported that she had been hospitalized 
for tonsillitis and mononucleosis in August 1984, several 
months prior to enlistment.  

STRs fail to reveal any significant respiratory 
symptomatology other than in September 1985 when the 
appellant was treated for complaints of cough and shortness 
of breath.  Examination of the lungs revealed harsh breath 
sounds, but a chest X-ray was normal with no radiographic 
evidence of active lung disease.  In October 1985, the 
appellant was treated for nasal congestion attributable to 
vasomotor rhinitis.  There are no records of additional 
follow-up evaluation or clinical findings to suggest that 
this episode constituted a chronic disorder or that provide a 
basis for such a diagnosis.  See Clyburn v. West, 12 Vet. 
App. 296, 301 (1999).  

Likewise, no medical records immediately after service 
contain diagnoses of any pertinent disability.  Although the 
appellant has reported receiving treatment from several 
private physicians between 1986 to 2005, those records are 
unavailable.  Thus, the claims folder is devoid of any 
treatment records or other medical documents pertaining to 
her claimed respiratory disorder until June 2006, 14 years 
after her separation from the Reserves in 1992.  At that time 
the appellant submitted a private medical statement 
documenting a history of recurrent upper respiratory 
infections, which she attributed to service.  The private 
examiner did not otherwise provide a medical opinion 
suggesting that the appellant's respiratory infections began 
during military service, or were in any way related to 
military service.  

In August 2006, the appellant underwent VA examination to 
determine the nature and extent of any upper respiratory 
disorder and to obtain an opinion as to its etiology.  She 
reported that since service she has had constant wheezing and 
nasal congestion which were worse with weather changes.  Over 
the past several years she has required frequent antibiotics 
and occasional inhalers for chronic bronchitis.  The 
appellant also had history of smoking.  The examiner reviewed 
the claims file in its entirety, including service treatment 
records documenting the appellant's pre-service history of 
frequent colds.  The examiner also noted that during service 
the appellant was treated for vasomotor rhinitis with Neo-
Synephrine inhalers.  Post-service records include an 
insurance form showing the appellant was treated with 
Azithromycin in September 2004, April 2006 and July 2006 and 
with Keflfex in May 2006, but there was no documented 
indication for these antibiotics.  The examiner concluded the 
appellant did not have any active upper respiratory condition 
which could be linked to service and the episode of in-
service vasomotor rhinitis is not a condition that leads to 
recurrent upper respiratory tract infections.  This 
examination report provides an opinion, consistent with the 
appellant's medical history and uncontroverted by any other 
medical evidence of record.  

VA outpatient treatment records dated between 2007 and 2009, 
show the appellant was evaluated and treated for symptoms 
attributed to sinus infections, ear infections, and rhinitis.  
In June 2007, the appellant was evaluated for what she 
described as an on-going problem with chronic bronchitis, but 
chest X-rays were negative for acute pulmonary disease.  
These records also reflect the appellant was noted to have a 
history of smoking, and had been encouraged to quit.  In 
December 2007, she was treated for a cough, which was 
entirely consistent with bronchitis and sinusitis.  However, 
these records only describe the appellant's current disabling 
symptoms, and do not show that they are etiologically related 
to her period of ADT.

In this case, the lack of any evidence of complaints or 
symptoms in the intervening years since active service must 
be considered as a factor, along with other factors 
concerning the appellant's health and medical treatment 
during and after military service.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Forshey v. Principi, 284 F.3d 
1335 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  The fact that a condition or 
injury occurred in service alone is not enough; there must be 
a current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  Here, the 
single competent medical opinion-the 2006 VA examination 
report-conclusively found that there was no medical basis 
for finding the appellant had any active upper respiratory 
condition, which could be linked to her service.  The 
appellant has presented no competent medical evidence to the 
contrary.  


Conclusions

There is nothing in the claims file, which would tend to 
establish that the appellant's claimed psychiatric and upper 
respiratory disorders are related to her period of ADT other 
than her testimony given at an August 2008 RO hearing.  
Clearly lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, 557 F.3d 
1355 (Fed. Cir. 2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of 
etiology").  However, the appellant's contentions regarding 
a relationship between her claimed disorders and her period 
of ADT are not statements merely about symptomatology (like 
anger/frustration or nasal congestion, etc.), an observable 
medical condition, or a contemporaneous medical diagnosis, 
but rather clearly fall within the realm of requiring medical 
expertise, which she simply does not have.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature).  

The Board has also considered the supportive statements of 
the appellant's family members and friends, who have 
indicated that in recent years the appellant told them about 
the in-service harassment and mistreatment.  However, these 
statements are a recounting many years later about what the 
appellant said regarding the alleged incidents, and hence 
cannot ultimately be viewed, by themselves, as sufficient 
evidence that the incidents in fact occurred or that a 
psychiatric disorder is in any way service related.  

While the Board recognizes the sincerity of the arguments 
advanced by the appellant in this case, the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Thus, the lay opinions, to the 
extent they are to be accorded some probative value, are far 
outweighed by the findings provided by military and VA 
examiners who discussed the appellant's symptoms, complaints, 
and manifestations.  

Therefore, the preponderance of the evidence is against the 
claims, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).  


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  (The RO 
has expressly excluded  the matter of service connection for 
posttraumatic stress disorder from the scope of the decision 
on appeal.  Service connection, however, was denied  in a 
March 2009 rating decision, and the claims folder does not 
contain a notice of disagreement to that determination.)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In a letter dated in June 2006, the RO informed the appellant 
of its duty to assist her in substantiating her claims under 
the VCAA, and the effect of this duty upon her claims.  The 
letter also informed her of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of the claims.  Relevant in-
service and post-service treatment reports are of record and 
the RO obtained a VA examination in 2006.  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the 2006 VA examination obtained in this case is more 
than adequate, as it reflects a full review of all medical 
evidence of record, is supported by sufficient detail, and 
refers to specific documents and medical history as well as 
the appellant's history of in-service vasomotor rhinitis to 
support the conclusions reached.  

The Board acknowledges that the appellant was not examined 
for the purpose of addressing her psychiatric claim; however, 
given the facts of the case, a VA examination is not 
required.  Specifically, under the statute, an examination or 
opinion is necessary to make a decision on the claim when the 
record (1) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of 
the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  

There is no credible, competent evidence indicating that any 
current psychiatric disorder may be associated with service.  
This conclusion is based on the lack of probative medical 
evidence in the appellant's service treatment records coupled 
with the lack of post-service medical evidence linking any 
current psychiatric disorder to service.  Thus, because the 
evidence of record is sufficient to make a decision on the 
claim, VA is not required to provide the appellant with a 
medical examination absent a showing of a current disability 
and an indication of a causal connection between the claimed 
disability and service.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).

It is therefore the Board's conclusion that no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist her in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the appellant in 
apprising her as to the evidence needed, and in obtaining 
evidence pertinent to her claims under the VCAA.  No useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided. Sabonis v. Brown, supra.  
	
	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for an acquired psychiatric disorder, 
other than PTSD, is denied.

Service connection for a chronic respiratory upper disorder, 
to include bronchitis, is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


